Citation Nr: 1023715	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

1.  Entitlement to service connection for residuals of left 
great toenail surgery.   
 
2.  Entitlement to a compensable evaluation for folliculitis 
of the posterior neck.   
 
3.  Entitlement to a compensable evaluation for herpes 
simplex virus.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from January 1977 to August 
2005.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a January 2006 
rating decision of the VA Regional Office (RO) in Winston-
Salem, North Carolina that granted service connection for 
folliculitis of the posterior left neck and herpes simplex 
virus, each rated zero percent disabling from September 1, 
2005.  Service connection for disabilities that included 
residuals of status post abscess drainage, left great 
toenail, was denied from which the Veteran has perfected a 
timely appeal.  The appellant's case is currently being 
handled at the Honolulu, Hawaii RO.

In a statement submitted at personal hearing in April 2009, 
the Veteran stated that he was satisfied with the evaluations 
for lumbosacral spine and right shoulder disabilities which 
had also been on appeal.  The Board takes this to mean that 
he effectively withdraws these matters from appellate 
consideration.  


FINDING OF FACT

1.  The inservice ingrown toenail and abscess was treated and 
resolved.

2.  Disability of the left great toenail is not shown by the 
evidence of record.


CONCLUSION OF LAW

Residuals of left great toenail surgery were not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for 
an abscess of the left great toenail in service for which 
surgery was performed.  In his substantive appeal received in 
February 2007, he stated that the left great toenail is 
disfigured, and is no longer embedded in the skin but lies on 
top of the nail bed.  He asserts that as a result, he has to 
be careful not to pull the entire nail out. 

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

The record reflects that although a copy is not of record, 
the Veteran acknowledged in a letter dated in March 2005, 
prior to the initial unfavorable decision on the claim under 
consideration, that he was apprised of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  That notice 
was supplemented by a letter dated in July 2007 that also 
included fully adequate VCAA notice.  Thus, any initial 
notice error or deficiency was cured by fully compliant 
notice followed by readjudication of the claim by the 
originating agency in a supplemental statement of the case in 
January 2010. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

Notice pertaining to a disability rating and an effective 
date for the award if service connection were granted was 
also sent to the Veteran in July 2007.  In this case, 
however, service connection is being denied.  Therefore, no 
rating or effective date will be assigned with respect to the 
claim of service connection for residuals of left great 
toenail surgery.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Veteran's extensive service treatment 
records have been reviewed in their entirety.  He has been 
afforded several VA examinations over the course of the 
appeal, most recently in July 2007.  His statements in the 
record have been carefully considered.  Neither the Veteran 
nor his representative has identified, and the record does 
not otherwise indicate any additional existing evidence that 
is necessary or is able to be secured for a fair adjudication 
of the claim that has not been obtained.  For reasons 
discussed below, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim of entitlement 
to service connection for residuals of left great toenail 
surgery is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

Factual Background

Service treatment records dated in between September and 
October 1992 show that the Veteran was seen for a six-month 
history of a painful lesion on the left great toenail.  A 
shave biopsy was performed leading to a diagnosis of 
hyperkeratosis psuedoepitheliomatous hyperplasia and vascular 
proliferation suggestive for partially resolved granuloma 
pyogenicum.  The Veteran complained of continued ingrown 
toenail and pain for which he underwent excision in November 
1992.  On follow-up later that month, it was observed that 
there was mild erythema with mild crusting.  It was noted 
that he was doing well without complaints and that good 
results had been obtained from surgery.  No further 
complaint, finding or reference to the left great toe is 
recorded in the service treatment records for the remainder 
of the Veteran's service.  A service retirement examination 
report is not of record.

A claim of service connection for residuals of left great toe 
abscess surgery was received in May 2005.

The Veteran was afforded VA examinations in August 2005 and 
March 2006 where no reference to the left great toenail was 
made.  On VA examination in July 2007, it was noted that he 
was status post ingrown toenail and abscess that was treated 
by incision, drainage and toenail removal.  It was reported 
that his symptoms had resolved without exacerbations and that 
he had no pain.  The Veteran indicated that there was no 
limitation of routine activities on account of the left great 
toe.  Examination of the toes disclosed no calluses, and they 
were neurovascularly intact with good capillary refill and 
sensation.  A pertinent diagnosis of history of ingrown 
toenail and abscess, resolved, was rendered.

Legal Analysis

The Board has carefully considered the Veteran's contentions 
to the effect that service connection should be granted for 
left great toe relative to the condition for which surgery 
was performed in service.  Despite such assertions, however, 
the evidence establishes that he does not have a disability 
of the left great toe.  The record does not contain any lay 
or medical indication of any chronic residuals affecting the 
left great toe after surgery in November 1992, nor has any 
subsequent abnormal clinical evidence pertaining to the left 
great toe been received to date.  On VA examination in July 
2007, the Veteran was reported to have stated that the 
condition had resolved without any exacerbations, pain, or 
limitation of function.  The examiner entered a diagnosis of 
a history of ingrown toenail and abscess, resolved.  Such lay 
and medical evidence tends to establish the absence of 
disability.

The appellant asserts that he currently has left great 
toenail residuals.  Thus, the Board must consider whether, as 
a layperson, he is competent to render a diagnosis on this 
matter.  In this regard, in Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Here, the appellant can observe the toe and report 
that which he sees or feels.  Lay testimony is competent to 
establish the presence of observable symptomatology and may 
provide sufficient support for a claim of service connection.  
Layno v. Brown, 6 Vet.App. 465, 469 (1994)

The Board points out that service connection requires 
evidence that establishes that a Veteran currently have a 
disability for which service connection is being sought. See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  No left 
great toenail residuals are shown in this case.  The examiner 
specifically determined that the ingrown toenail and abscess 
had resolved.  During the VA examination, the appellant 
established that the inservice symptoms had resolved without 
exacerbations, pain or limitation of activity.  To the extent 
that the appellant reports in his VA form 9 that the nail 
looks different and that he must be careful, his statement, 
even when accepted as true does not establish the presence of 
a disability.  The Court of Appeals for Veterans Claims 
(Court) has established that the definition of disability 
comports with the everyday understanding of disability, which 
is defined as an "inability to pursue an occupation because 
of physical or mental impairment."  Hunt v. Derwinski, 1 
Vet.App. 292, 296 (1991).  While the appellant may believe 
that he is entitled to some sort of benefit simply because he 
had a disease or injury in service, this is mistaken.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
current disability, there can be no valid claim. Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  Therefore, after 
careful review of the lay and medical evidence in this 
regard, the Board finds that there is no disability of the 
left great toenail.  

In sum, service connection for left great toenail disability 
must be denied on the basis that there is no lay or medical 
evidence showing that Veteran has a current disability.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

Service connection for post surgery residuals of left great 
toenail abscess is denied.  


REMAND

The Veteran asserts that service-connected folliculitis of 
the posterior neck and herpes simplex virus warrant 
compensable ratings.

Review of the record indicates that compensation examinations 
were requested in 2007 for disabilities then at issue 
including the skin.  On the ensuing skin examination report 
sheet dated in July 2007, the examiner noted "SEE JOINT".  
The Board observes, however, that in the July 2007 
examination results for joints, the examiner only reported a 
cursory history pertaining to folliculitis, and noted that it 
was exacerbated by haircuts and relieved by conservative 
therapy and Neosporin.  He or she did not provide any 
physical examination observations, findings or comments 
regarding either disorder on appeal.  The Board finds that 
this examination is inadequate for rating purposes.  
Therefore, a proper dermatology evaluation must be performed. 
See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence... is essential for a proper appellate 
decision.")

Accordingly, this case is REMANDED for the following actions:

1.  Schedule for a VA dermatology 
examination to assess the current status 
of the service-connected folliculitis of 
the neck and herpes simplex.  The claims 
folder must be made available to the 
examiner for review.  All indicated tests 
and studies deemed necessary should be 
conducted.  The examiner should describe 
the manifestations of the Veteran's skin 
disorders in detail and in accordance 
with the rating criteria for evaluation 
of the conditions to be provided by the 
RO 

2.  Give the Veteran adequate notice of 
the examination, to include advising him 
of the consequences of failure to report. 
38 C.F.R. § 3.655 (2009).

3.  After taking any further development 
deemed appropriate, re-adjudicate the 
remaining issues on appeal.  If a benefit 
is not granted, the Veteran and the 
representative should be furnished a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


